Citation Nr: 1426280	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2008, the claims folder was transferred to the RO in Denver, Colorado.

In March 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is included in the case file.

In September 2011, the Board reopened the Veteran's claim of service connection for a low back disability and remanded the issue for a new examination.  In a February 2013 decision, the Board denied service connection for a low back disability.  In August 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2013 decision because the Board failed to adequately state of reasons and bases for its decision.  See August 2013 Joint Motion for Remand.  The claim is now back before the Board.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records (PMRs) that are not in the claims file.  In particular, the Veteran may submit any further records, evidence, or opinions from Dr. D. Hull as to the basis for the physician's opinion that the Veteran has a back disorder including degenerative disc disease that was caused by his service.

Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical treatment records (VAMRs) from November 2007 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the November 2011 examination for AN ADDENDUM opinion as to the relationship, if any, between the Veteran's current back disability and his service.  If the examiner is not available, a different examiner may conduct the examination and render the opinion.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations should govern the examination and opinion:

a. The VA examiner must opine as to whether the Veteran's current back disability was caused or aggravated by an asserted in-service shrapnel wound or that it otherwise relates to service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to the following:

The Veteran alleges that he sustained a wound to the right trunk in service; as a combat veteran his account of what occurred in service is PRESUMED CREDIBLE, and the physician is requested to report as to whether the Veteran has a disability as a result of the presumed-credible incident;

An undated service treatment record (STR), documenting a "BAD BACK" in service.

April 1971 Reports of Medical History and Examination, denying back trouble of any kind and indicating no low back problems, respectively.

October 1981 Report of Medical History, noting a "shrapnel posterior R trunk" injury in 1972 that affected the Veteran's "Right Leg-Back-Ears" and denying recurrent back pain.

October 1981 Report of Medical Examination, observing scars on the Veteran's "posterior R trunk."

March 1984 Reports of Medical History and Examination, noting recurrent back pain and non-radiating low back pain, respectively.

May 1987 Report of Medical History, noting recurrent back pain.

May 1987 Report of Medical Examination, observing a normal spine.

May 1991 Report of Medical History, stating that the Veteran hurt his back while serving in Saudi Arabia and reporting recurrent back pain.

May 1991 Report of Medical Examination, noting a normal spine.

September 1991 VA examination report, stating that the Veteran's back pain began in 1984 while he was working in Saudi Arabia and that there is "insufficient clinical evidence . . . to warrant a diagnosis of any acute or chronic [low back] disorder or residuals thereof."

September 1991 VA examination form drawing indicting that the Veteran had a 10 x 3 centimeter smooth, oval, non-ulcerating, non-tender scar of the right lower back, which he then reported was the result of a childhood laceration.

December 2006 PMRs, noting low back pain and surgery to remove shrapnel that was embedded in the Veteran's back due to a combat injury during the Vietnam War.

May 2007 x-rays (VAMRs), showing mild degenerative disk disease at L4-S1 and no spondylolisthesis.

September 2007 VAMRs, noting a history of back pain.

October 2007 x-rays (VAMRs) showing lumbar spondylosis and physical examination finding tenderness and swelling along the lumbar spine.

March 2011 hearing testimony, stating the Veteran first hurt his back lifting 32-gallon cans during service, had back problems during service but did not receive treatment, and injured his back due to a mortar explosion that occurred during combat in Vietnam.

April 2011 opinion by Dr. D. Hull, stating that "because of his service" the Veteran "has significant degenerative disc disease of the lumbar spine." 

November 2011 VA examination report, finding no link between the Veteran's current back disability and his service (based on the inaccurate finding that the Veteran did not injure his back during service).

c. The examiner must provide a complete explanation of his or her nexus opinion as to whether the Veteran has a low back disorder of any kind (TO INCLUDE BUT NOT LIMITED TO DEGENERATIVE DISC DISEASE AND/OR LUMBOSACRAL STRAIN OR MUSCLULAR STRAIN) as a result of military service.  The explanation must be based on his or her clinical and medical expertise, on established medical principles, and on the facts of the case.  The examiner's explanation should be as specific as possible.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the claims file to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a low back disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



